UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6156


YOUNG BOK SONG,

                      Plaintiff – Appellant,

          v.

JAMES WELCH, Police Officer; MICHAEL FITZGERALD,             Police
Officer; ROBERTO RIVERA, Police Officer,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:09-cv-00072-D)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Young Bok Song, Appellant Pro Se. James Carlton Thornton,
PARKER, POE, ADAMS & BERNSTEIN, LLP, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Young    Bok     Song    appeals     the   district     court’s    order

denying his motion to continue and to compel the U.S. Marshal to

locate and serve Rivera.              We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated   by     the     district         court.         Song    v.     Welch,       No.

5:09-cv-00072-D (E.D.N.C. Jan. 13, 2011).                   We deny Song’s motion

to   place   the     appeal    in     abeyance    pending    his     review    of   his

informal opening brief.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court     and     argument    would    not     aid   the

decisional process.



                                                                              AFFIRMED




                                           2